                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 Inventergy LBS, LLC,                                   Case No. 1:18-cv-02064
                       Plaintiff,

                       v.

 Xirgo Technologies, LLC,

                       Defendant.



               NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Plaintiff Inventergy LBS,

LLC (“Inventergy”) and Defendant Xirgo Technologies, LLC (“Xirgo”) move to dismiss all

claims by Inventergy against Xirgo made therein with prejudice to re-filing the same.

       All costs and expenses relating to this litigation (including attorney and expert fees and

expenses) shall be borne solely by the party incurring the same.

                                                  /s/ Timothy Devlin
                                                  Timothy Devlin
                                                  Devlin Law Firm LLC
 Isaac Rabicoff                                   1306 N. Broom St., Suite 1
 Kenneth Matuszewski                              Wilmington, DE 19806
 RABICOFF LAW LLC                                 302.449.9010
 73 W. Monroe St.                                 302.353.4251
 Chicago, IL 60603                                tdevlin@devlinlawfirm.com
 773.669.4590
 isaac@rabilaw.com                                Attorneys for Plaintiff Inventergy LBS,
 kenneth@rabilaw.com                              LLC
                               CERTIFICATE OF SERVICE
       I hereby certify that the following counsel, though not of record, are being served with a
copy of this document via email, in accordance with such counsel’s request and consent:
       Counsel for Defendant, Xirgo Technologies, LLC:
              Steven C. Sereboff
              SoCal IP Law Group LLP
              1332 Anacapa, Suite 201
              Santa Barbara, CA 93101
              ssereboff@socalip.com
                                                           /s/ Timothy Devlin
                                                           Timothy Devlin
